Citation Nr: 0910631	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to 
April 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In that decision, the RO denied the 
Veteran's claim for service connection for major depressive 
disorder.  In October 2008, the Board remanded the matter for 
further evidentiary development and adjudication.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing in September 
2008.  A transcript of the hearing has been associated with 
the Veteran's claims file.


FINDING OF FACT

The Veteran's major depressive disorder was first manifested 
after the Veteran's separation from military service and is 
unrelated to his period of military service.


CONCLUSION OF LAW

The Veteran does not have a major depressive disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through August 2004 and October 2008 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the August 2004 and October 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2004 and 
October 2008 letters.

The Board further notes that although notice regarding an 
award of an effective date or rating criteria was not 
provided until after the initial adjudication of the 
Veteran's claim, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), the Veteran was supplied with notice 
pursuant to Dingess/Hartman via March 2006 and October 2008 
notice letters.  The Board does not now have such issues 
before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not necessarily timely provided to the Veteran, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
Veteran's service treatment records are associated with the 
claims file.  The Veteran was provided VA medical examination 
in May 2005, report of which has been associated with the 
claims file.  Records of the Veteran's post-service treatment 
have also been associated with the claims file, and the 
Veteran and his representative have both submitted written 
argument.  The Veteran and his wife testified before the 
undersigned Veterans Law Judge at a hearing in September 
2008.  Otherwise, neither the Veteran nor his representative 
has alleged that there are any outstanding records probative 
of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Relevant evidence of record consists of the Veteran's service 
treatment records as well as post-service private medical 
treatment he has received for his major depressive disorder 
and a VA examination provided in May 2005.  The Veteran's 
service treatment records are silent as to any complaints of 
or treatment for major depressive disorder or any other 
psychiatric disability.  On his February 1965 separation 
report of medical history, the Veteran responded "No" when 
asked if he suffered from depression or other "nervous 
trouble"; similarly, his February 1965 separation report of 
medical examination indicates that he was found to be normal 
psychiatrically.  Post-service medical records indicate that 
the Veteran was hospitalized in 1967 and 1968 for treatment 
of personality pattern disturbance with depressive 
manifestations.  His treating physician wrote letters in July 
1967 and January 1968 indicating that the Veteran was 
demonstrating "marked depression" and was medically 
unqualified for service in the Army Reserves.  The Veteran 
was medically disqualified from the Army Reserves in February 
1968 due to his psychiatric disability.  Private records 
indicate that the Veteran has sought ongoing treatment for 
his major depressive disorder since that time.

Report of the May 2005 VA examination reflects the Veteran's 
complaints of having been harassed while on active duty, 
leading to feelings of depression.  He also stated that he 
had panic attacks while stationed overseas, which he coped 
with by drinking heavily.  The examiner reviewed letters the 
Veteran wrote to his wife while stationed overseas, noting 
that they indicate a "situation of low morale" among 
soldiers stationed overseas without proper training or 
equipment.  The examiner noted that the Veteran was first 
treated for a psychiatric disability in 1967, when he was 
hospitalized for treatment.  He diagnosed the Veteran with 
major depressive disorder with agitation and opined that 
there was not "much support for the idea that the Veteran 
had manifested mental disorders or sought treatment while he 
was on actual activ[e] duty."  

In his testimony before the undersigned Veterans Law Judge, 
the Veteran testified initially that he first noticed his 
depression while on active duty, attributing the depression 
to his treatment at the hands of his commanding officers, who 
he said harassed him.  The Veteran later testified, however, 
that he did not recognize a psychiatric problem until after 
he had returned home from the overseas post.  His wife 
additionally testified that the Veteran's demeanor was 
different on his return from active duty.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for major depressive 
disorder.  Here, notwithstanding the Veteran's current 
diagnosis of major depressive disorder, a review of the 
evidence does not reflect competent medical evidence linking 
the currently diagnosed disability to the Veteran's time in 
service.  Hence, an essential requirement for service 
connection is not met.

In finding that the Veteran's major depressive disorder is 
not related to his time in service, the Board finds 
persuasive the lack of any in-service diagnosis or treatment 
for major depressive disorder or any psychiatric symptoms or 
disability, as well as the fact that no physician or other 
medical professional has linked his currently diagnosed major 
depressive disorder to active service.  Additionally, neither 
the Veteran nor his representative has presented or alluded 
to the existence of any medical opinion establishing a 
relationship between the Veteran's currently diagnosed major 
depressive disorder and his period of military service.  The 
Veteran's February 1965 reports of medical history and 
examination noted no psychiatric abnormalities of the 
veteran's upper extremities, and no reports of psychiatric 
problems or complaints were made at any time during the 
Veteran's period of active duty.  The Board further notes 
that the May 2005 VA examiner 


concluded that the Veteran's currently diagnosed major 
depressive disorder was not linked to his time in service.  
The Board points out further that the Veteran did not seek 
treatment for or reference any psychiatric problems until two 
years after his separation from active duty and stated at his 
September 2008 hearing that he did not notice any symptoms of 
a psychiatric disability until after his discharge from 
service, which is consistent with his service record, 
especially the February 1965 report of medical history.  
Hence, the record presents no basis for a grant of service 
connection for major depressive disorder.  

The Board has also considered the Veteran's own allegations 
with regard to his claim for service connection for major 
depressive disorder.  Although the Board does not doubt the 
sincerity of the Veteran's belief that his disability is 
related to his service, as a layperson without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology or diagnosis of any current disability.  
See Bostain v. West, 11 Vet. 124, App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the Veteran's 
assertions alone cannot provide a basis for a grant of 
service connection.  

In conclusion, the Board finds that it has not been shown 
that the Veteran's currently diagnosed major depressive 
disorder is related to service.  For all the foregoing 
reasons, the Board thus concludes that any major depressive 
disorder was not incurred in or aggravated by service.  The 
claim for service connection for major depressive disorder 
must thus be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for major depressive 
disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


